Exhibit 10.1


raytheongreya02.jpg [raytheongreya02.jpg]
 
Thomas A. Kennedy
 
Raytheon Company
 
Chairman & Chief Executive Officer
 
870 Winter Street
 
781.522.6400 business
 
Waltham, Massachusetts
 
781.522.6401 fax
 
02451 USA
 
 
tkennedy1@raytheon.com
 
 



July 23, 2015


Wesley D. Kremer
11305 N Shadow Vista Place
Oro Valley, AZ 85742




Dear Wes:
It is my sincere pleasure to offer you the position as President of the
Integrated Defense Systems (IDS) business effective July 30, 2015, reporting to
me. I look forward to you joining our Leadership team. Your position will be an
officer and vice president of the corporation. The position resides in
Tewksbury, MA.
The offer details are as follows:


•
Your base salary will be $600,000 annually, paid at a bi-weekly rate of
$23,077.60. Your next eligibility for a base salary increase will be March,
2016.



•
Your Results Based Incentive (RBI) Program target for 2015 will be increased to
100% of your annualized base salary, subject to individual and company
performance.



•
You will be eligible to participate in the Company’s Long Term Participant Plan
(LTPP). As a first time participant, your award value for the 2015 program is
$950,000, based on performance achieved at the end of a three-year cycle
(2015-2017). Your payout, if earned, may be higher or lower than the initial
award value. Participation in this plan is subject to annual review.



•
You remain eligible to participate in the annual restricted share award program
subject to the terms of the award and the provisions of the Raytheon Stock Plan.
Your 2016 restricted stock award is targeted at $975,000, subject to your
individual performance and approval by the Board of Directors in 2016.



•
You will be required by the end of your fifth (5th) year in an elected officer
capacity to own a minimum of three (3x) times base salary in the form of
Raytheon equity. In addition, there is a requirement that each elected officer
holds shares of Company "stock owned outright" with a value of at least 1x base
salary. Company stock owned outright includes the following Company securities:
outright share purchases, shares from restricted stock/unit vestings or acquired
upon option exercises; and vested shares or share equivalents in any Company
retirement plan (e.g., 401(k), Deferred Compensation Plan).







--------------------------------------------------------------------------------

July 23, 2015
Wes Kremer
Page 2


•
If you are involuntarily separated from employment with the Company without
cause, as defined in the Raytheon Severance Pay Plan, you will be entitled to a
separation payment of one (1) times your annual base salary and target bonus, as
well as one (1) years benefits (excluding executive perquisites) as of the date
of separation in exchange for a General Release.



•
You will be entitled to a Change in Control Severance Agreement which would
provide you with severance benefits equal to two (2) times your annual base
salary and target bonus as of the date of the change in control in the event of
a change in control of the company. Please note that the Change in Control
Severance Agreement is structured to require both a change in corporate
ownership and a loss of employment as those terms are defined in the draft
agreement.



•
You will be eligible to participate in the Raytheon Supplemental Executive
Retirement Plan. This non-qualified plan provides a pension of 35% of final
average compensation after ten (10) years of Raytheon service and attainment of
age 55, increasing by 3% of final average compensation for every additional year
of service up to a maximum of 50% of final average compensation after fifteen
(15) years of service and attainment of age 60. Amounts payable under this plan
will be offset by amounts payable under any other pension plan of the Company or
any prior employer and by Social Security.



•
You will continue to be eligible to participate in Raytheon’s Deferred
Compensation Plan, subject to the terms and conditions of the program.



•
Your annual automobile allowance will be $18,000.00, paid at a bi-weekly rate of
$692.31.



•
You will be eligible to receive Company paid senior executive life insurance
which equals four (4) times your annual base salary bracket to a maximum of $3
million. You are also eligible to receive enhanced life insurance equal to one
(1) times your annual base salary. If you choose not to elect this benefit, your
enhanced life insurance will be capped at $50,000.00.



•
Your financial planning assistance will be $15,000.00 for your first year, and
$12,000.00 annually thereafter.



•
Your Excess liability coverage will be increased to $5 million.



•
You will continue to be eligible for the Executive Health Program, which
includes an annual comprehensive medical assessment. This benefit has an annual
allowance of $2,000.00 for your participation in the program. You will be
enrolled in the Executive Registry. It is a health care program designed for
traveling executives and their families. The Registry operates as a domestic and
international network of leading academic medical centers and affiliations.



•
You will be eligible for first class airfare for all business travel.







--------------------------------------------------------------------------------

July 23, 2015
Wes Kremer
Page 3


This letter sets forth the entire offer and understanding between you and the
Company related to your employment with Raytheon. Acceptance of this offer will
be considered an acceptance to all the terms and conditions contained within the
offer and the attachments.


Wes, I look forward to you leading our IDS business. Please sign below to
indicate your acceptance and return to Randa Newsome. Please contact Randa at
781.522.5097 if you have additional questions.


Sincerely,




/s/ Thomas A. Kennedy
Thomas A. Kennedy
Chairman and CEO






I have read and accept this offer for President of Raytheon’s IDS business,
effective July 30, 2015.




    
Accepted:
/s/Wesley Kremer
 
Wesley Kremer
 
 
Date:
July 23, 2015



Attached: (1) Change in Control Agreement


